Title: From George Washington to William Heath, 3 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 3d 1781
                        
                        I have received your favor of Yesterday; And as I conceive it will be necessary for the security for the
                            Posts below, & to prevent the Enemy from attempting a surprize, to have a Capts. Command for the Water Guard—I
                            would have Capt. Welles continued on that service with his Detachment.
                        In consequence of Colo. Hays information that there are considerable quantities of Flour on the River, which
                            may be brought down, while it continues open, with less risque in Batteaux than Vessels—I am to request that you will
                            Order a party properly Officered immediately to take what Boats can be spared from West Point for this service—Or in case
                            Boats cannot be furnished from thence, that the Party have Orders to make use of those at Murderer’s, or Wapping’s
                            Creeks—The critical season, and the importance of having the Flour thrown into the Garrison urge the speedy execution of
                            this business—Application will be made by the Officer, to Colo. Hay at Poughkeepsie for further instructions. I am Dear
                            Sir With great regard & esteem Your Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Capt. Chambers is to be ordered to join his Regt immediately.
                        
                    